                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


Troy K. SCHEFFLER                                                                       PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:14-CV-373-CRS

Alex LEE                                                                            DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       In the Memorandum of Pretrial Conference and Order, the Court ordered that pretrial

motions in limine be filed by May 16, 2019. DN 122. The parties, while participating in

settlement agreements, extended that deadline by agreed order to June 28, 2019. Pending

motions resolved in this Memorandum Opinion and Order include:

       Defendant’s Motion in Limine to Exclude Testimony of Richard Rosenthal (DN
       125)

       Defendant’s Motion in Limine (DN 126)

       Plaintiff’s Motion in Limine to Exclude Post-Arrest Evidence and Evidence of
       Plaintiff’s Status as a Party to Unrelated Civil and Criminal Cases (DN 128)

       Motion to Withdraw as Attorney (DN 134)

I.     Defendant’s Motion in Limine to Exclude Testimony of Richard Rosenthal (DN 125)

       The admissibility of expert witness testimony is governed by Federal Rules of Evidence

104(a), 701, 702, and 704, applied under the rubric established in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v. Carmichael, 526 U.S. 137

(1999). Rule 702 provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles and


                                                  1
       methods; and (d) the expert has reliably applied the principles and methods to the
       facts of the case.

FED. R. EVID. 702. Therefore, the expert’s opinion must be both relevant and reliable. Daubert,

509 U.S. at 589. To be relevant, there must be a “valid . . . connection to the pertinent inquiry as

a precondition to admissibility.” Id. at 592. In other words, there must be a “fit” between the

expert’s opinion and the case at bar. Id. at 591. An opinion is reliable when “an expert, whether

basing testimony on professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice in the relevant field.” Kumho Tire,

526 U.S. at 152. The proponent of the testimony must establish admissibility by a preponderance

of the evidence. Daubert, 509 U.S. at 592 n.10.

       In assessing reliability, Daubert offered four factors: testing, peer review and publication,

potential rate of error, and general acceptance in the relevant community. Id. at 593–94. These

factors are not exhaustive and may have no pertinence in certain cases. Nelson v. Tennessee, 243

F.3d 244, 251 (6th Cir. 2001) (citing Kumho Tire, 526 U.S. at 141). Rule 702 offers an additional

five factors for the Court to consider:

       (1) Whether experts are proposing to testify about matters growing naturally and
       directly out of research they have conducted independent of the litigation, or
       whether they have developed their opinions expressly for purposes of testifying;

       (2) Whether the expert has unjustifiably extrapolated from an accepted premise to
       an unfounded conclusion;

       (3) Whether the expert has adequately accounted for alternative explanations;

       (4) Whether the expert is being careful as he would be in his regular professional
       work outside his paid litigation consulting; and

       (5) Whether the field of expertise claimed by the expert is known to reach reliable
       results for the type of opinion the expert would give.

FED. R. EVID. 702 advisory committee’s note to 2000 amendment (citations omitted).



                                                  2
       Here, Rosenthal is offered “as an expert on police programs, practices, policites,

procedures and actions” in this case. Broadly, his opinions fall into three camps: impermissible

legal conclusions, testimony regarding the beliefs of others, and unhelpful factual testimony. On

review, the Court is convinced that none of those opinions are admissible and will grant the

motion to exclude his testimony in its entirety.

       A.      Impermissible Legal Conclusions

       The Sixth Circuit has made clear that experts cannot offer testimony on legal conclusions.

Torres v. County of Oakland, 758 F.2d 147, 150 (6th Cir. 1985). While an opinion is not

objectionable just because it embraces an ultimate issue, “the issue embraced must be a factual

one.” Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994) (citing FED. R. EVID. 704(a)).

Exclusion is proper when an opinion “tracks almost verbatim the language of the applicable

statute” or utilizes a term that “has a specialized meaning in the law and in lay use the term has a

distinctly less precise meaning.” Torres, 758 F.2d at 151 (citations omitted). See Id. (proper

exclusion of expert opinion that plaintiff was “discriminated against because of her national

origin”); Berry, 25 F.3d at 1353 (proper exclusion of expert opinion that defendants were

“deliberately indifferent”); Woods v. Lecureux, 110 F.3d 1215, 1220 (6th Cir. 1997) (same);

Stoler v. Penn Cent. Transp. Co., 583 F.2d 896, 898–99 (6th Cir. 1978) (proper exclusion of

expert opinion that a railroad crossing was “extra hazardous,” a legal term of art under governing

law); DeMerrell v. City of Cheboygan, No. 05-2325, 2006 WL 3090133, at *7–8 (6th Cir. 2006)

(proper exclusion of expert opinion that an officer-involved shooting was “objectively

unreasonable”).

       Rosenthal offers several legal conclusions in his report which must be excluded:

       Mr. Scheffler was neither impaired by alcohol sufficiently to warrant police
       intervention nor was he acting in a disorderly manner as defined by the law.

                                                   3
       The video showed Mr. Scheffler’s action [sic] were certainly not “fighting or in
       violent, tumultuous, or threatening behavior” or even behaving in a close
       approximation of such actions.

       Officer Lee never described Mr. Scheffler as being sufficiently under the influence
       of alcohol to warrant an arrest.

       I believe Officer Lee only decided to place Mr. Scheffler under arrest after Mr.
       Scheffler’s continued refusal to identify himself to the officer, and [sic] act which,
       of and by itself, is not a violation of law.

DN 125-3 at 10–13.

       B.      Testimony Regarding the Beliefs of Others

       An opinion about what others know or believe does not meet the requirements of Rule

702 for several reasons: it is not based on specialized knowledge, it is not based on sufficient

facts or data, it is not the product of reliable principles and methods, and is not helpful to the

jury. FED. R. EVID. 702. Rosenthal offers several of these opinions in his report, which must be

excluded:

       Officer Lee believed that Mr. Scheffler did not accept the fact that Officer Lee was
       a sworn officer with the Louisville/Jefferson County Metro Police Department.

       Mr. Scheffler made it clear to both Officer Lee and the dispatch operator that he
       was aware he was interacting with a police officer.

       Officer Lee was seeking some sort of definitive verbal validation from Mr.
       Scheffler that Officer Lee was, in fact, a police officer.

       The videos of the public walking past Mr. Scheffler and the Galt House security
       staff on the date of the incident clearly show a lack of notice on their part in regard
       the interactions taking place at the concierge desk.

       Officer Lee was very upset with Mr. Scheffler on the morning of May 18, 2013.

       It is my opinion, based on Officer Lee’s sworn statements, that Mr. Scheffler’s
       personality clashed with Officer Lee’s, who believed Mr. Scheffler was worse than
       “felons, murderers, robbers.” It is my opinion that Mr. Scheffler, using a colloquial
       expression, “got under” Officer Lee’s skin. Officer Lee was sufficiently upset by
       Mr. Scheffler’s verbal interaction with the officer, as well as Mr. Scheffler’s
       perceived failure to readily acknowledge Officer Lee’s status as a police officer,
       that the officer made this unjustified (for lack of probable cause) arrest of Mr.


                                                   4
       Scheffler, which resulted in Mr. Scheffler being incarcerated from Saturday
       morning until Sunday evening.

       Officer Lee was personally annoyed and hurt by Mr. Scheffler’s comments and
       attitude. An officer being annoyed and insulted by a citizen is not a valid basis for
       taking a person into custody. Based on the testimony of those present, it is clear
       that there was no violation of law sufficient to warrant an arrest for disorderly
       conduct on the part of Mr. Scheffler on the morning of May 18, 2013.

       Mr. Howard did not believe arresting Mr. Scheffler was necessary.

DN 125-3 at 10–13.

       C.      Unhelpful Factual Testimony

       Many of the instances discussed above also assert factual information that is not derived

from Rosenthal’s own perception and is thus subject to exclusion on that independent basis. FED.

R. EVID. 602. Since the Court has found that Rosenthal does not operate as an expert, any lay

opinion would also be excludable on that ground. FED. R. EVID. 701.

II.    Defendant’s Motion in Limine (DN 126)

       Lee makes various motions in his omnibus motion in limine. The Court addresses each

argument in turn.

       A.      LMPD Professional Standards Unit Evidence

       Lee moves to allow evidence gathered by the LMPD Professional Standards Unit in

response to Scheffler’s complaint. Conversely, Scheffler moves to exclude the evidence as

hearsay. Lee cites to several hearsay exceptions covering an opposing party’s statement (FED. R.

EVID. 801(d)(2)(A)), recorded recollections (FED. R. EVID. 803(5)), hearsay from unavailable

witnesses (FED. R. EVID. 804(a)), and the residual exception (FED. R. EVID. 807). These

exceptions require Lee to lay a foundation for admissibility which cannot be determined pretrial.

Therefore, the motion is denied without prejudice.




                                                5
       B.      Prior Incarceration of Plaintiff

       Lee moves to allow evidence of Scheffler’s prior incarceration(s) to rebut claims of

emotional distress, mental anguish, humiliation, and embarrassment. Scheffler argues that

evidence regarding prior incarceration is inadmissible, as it is not a conviction for which

impeachment is permitted under Rule 609. It is clear that evidence of a prior conviction is

admissible under certain instances to impeach a witness’s character for truthfulness, FED. R.

EVID. 609, or to prove that someone committed a crime if the fact of the crime is essential to the

pending case, FED. R. EVID. 803(22). However, no Rule provides for the admissibility of

evidence regarding a period of incarceration which does not result from a conviction. Further, the

prejudicial effect substantially outweighs any probative value and the evidence should be

excluded. FED. R. EVID. 803. See also Cotton v. City of Eureka, No. 08-4386 SBA, 2010 WL

5154945, at *6 (N.D. Cal. Dec. 14, 2010) (precluding reference to criminal history despite its

potential relevancy to the issue of damages because it was “inflammatory under FRE 403”).

Therefore, the motion is denied.

       C.      Impressions of Plaintiff by LMEMS Employees

       Lee seeks to introduce evidence from Louisville Metro Emergency Medical Services

employees regarding their perceptions of Scheffler’s intoxication. Scheffler initially opposed this

motion but has since withdrawn “any and every motion in limine by him to exclude admissible

evidence arising from Mr. Scheffler’s post-arrest transport and hospitalization.” DN 133.

Without objection, the motion will be granted.

       D.      Impressions of Plaintiff by Galt House Employees and Contract Security
               Employees

       Lee also seeks to introduce evidence from Galt House employees and contracted security

employees regarding their perceptions of Scheffler’s intoxication. Scheffler argues such


                                                  6
testimony should be excluded because there is better evidence (in the form of the Galt House

video, a contemporaneous 911 call, video transcript from Scheffler’s misdemeanor trial, Lee’s

admissions against interest, and Lee’s responses to requests for admission). The Court may

exclude evidence if the risk of needlessly presenting cumulative evidence substantially

outweighs the probative value. FED. R. EVID. 403. It does not appear that the probative value of

the Galt House and contracted security employees’ testimony would meet that standard.

Therefore, the motion will be granted.

        E.      Plaintiff’s Testimony About His Disability

        Lee seeks to exclude Scheffler’s testimony regarding his own alleged psychological or

medical disorders. Scheffler opposes the motion, arguing that “anyone can testify that he or she

is on SSDI or has a particular disability” and that Lee was aware of Scheffler’s disability status

and could have obtained medical authorizations to examine his medical record or have expert

witnesses testify about Scheffler’s disabilities. Scheffler has indicated that his disability status is

relevant because he intends to prove compensatory damages because he was jailed for two days

without his medication, which he had left at home. Since that is the only purpose for which

Scheffler intends to offer his disability status, the Court determines that it is irrelevant, as Lee

cannot be liable for damage caused if Scheffler was denied medical care in detention.

        “Traditional tort concepts of causation inform the causation inquiry on a § 1983 claim.”

Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 608 (6th Cir. 2007) (citation

omitted). This includes cause-in-fact and proximate causation. Id. Cause-in-fact is determined

using a but-for test. Id. In this case, it is clear that but-for his arrest, Scheffler could not have

been subjected to the alleged inadequate medical treatment. Proximate cause, however, is a much

“thornier question”:



                                                    7
                Proximate cause “is not about causation at all but about the appropriate
        scope of responsibility.” Dobbs on Torts § 181. Proximate-cause analysis is a kind
        of line-drawing exercise in which we ask whether there are any policy or practical
        reasons that militate against holding a defendant liable even though that defendant
        is a but-for cause of the plaintiff’s injury. Id.

               The Supreme Court has stated that “§ 1983 ‘should be read against the
        background of tort liability that makes a man responsible for the natural
        consequences of his actions.’” Malley v. Briggs, 475 U.S. 335, 345 (1986) (quoting
        Monroe v. Pape, 365 U.S. 167, 187 (1961)). Relying on this language, courts have
        framed the § 1983 proximate-cause question as a matter of foreseeability, asking
        whether it was reasonably foreseeable that the complained of harm would befall the
        § 1983 plaintiff as a result of the defendant’s conduct.

Id. at 609

        A law enforcement officer conducting an arrest could not reasonably foresee that an

arrestee would not be provided necessary medicine while he was detained. That liability, if it

exists, falls on those responsible for the detention itself. See e.g. Hott v. Hennepin Cty., 260 F.3d

901, 908–09 (8th Cir. 2001) (jury could find proximate causation where jailer failed to prevent

inmate suicide); Kwai Fun Wong v. United States, 373 F.3d 952, 967 (9th Cir. 2004) (only

officials personally responsible for placing the plaintiff in detention and subsequently overseeing

her detention could be liable for civil rights abuses occurring in the detention facility). Therefore,

the motion is granted.

        F.      Galt House “Guest Information Form,” and the Pleadings, Exhibits, and
                Trial Video From the State Court Misdemeanor Case Against Scheffler

        Lee seeks to exclude the Galt House “Guest Information Form” and the pleadings,

exhibits, and trial video from the state court misdemeanor case against Scheffler, arguing that

they are irrelevant. To the extent the motion targets pleadings, it will be granted, as pleadings are

not evidence and do not establish any facts material to this case. FED. R. EVID. 401. With respect

to the other information, the motion is denied as such evidence may be relevant and admissible

subject to a foundation at trial.


                                                  8
       G.      Galt House Video

       Lee seeks to exclude the security camera footage from the Galt House, arguing that “the

video is plainly an edited compilation of videos from multiple cameras in and around the Galt

House” which was not provided to him until Scheffler filed it with his response to Lee’s motion

for summary judgment. By that time, Lee alleges the Galt House no longer had the source video

available.

       A party is required to provide, without a discovery request, “a copy—or a description by

category and location—of all documents, electronically stored information, and tangible things

that the disclosing party has in its possession, custody, or control and may use to support its

claims or defenses, unless the use would be solely for impeachment.” FED. R. CIV. P.

26(a)(1)(A)(ii). Failure to comply results in mandatory exclusion “unless the failure was

substantially justified or is harmless.” FED. R. CIV. P. 37(c)(1).

       Lee indicated in his Rule 26 disclosure filed with the Court on July 9, 2016 that he had

“Video from Galt House surveillance” in his “possession, custody and control”. DN 76. To the

extent Lee has experienced any prejudice from the destruction of the original Galt House video,

the blame is his own. Lee has been aware of the existence of the video since the inception of this

case and failed to secure a complete copy. See DN 1 at 8 (“There exists video and audio from

this incident including Galt house Lobby footage, audio within the Galt House up to Plaintiff’s

arrest”). That failure is not grounds for exclusion.

       Further, the Galt House video has been relied on by both this Court and the Sixth Circuit

when dealing with summary judgment motions. The video is fairly complete in its depiction of

the evening preceding Scheffler’s arrest. Lee is entitled to attack the completeness of the video at

trial and introduce testimony from individuals who personally observed Scheffler. However, the



                                                  9
probative value of introducing the video is not substantially outweighed by the prejudice of its

admissibility. Therefore, the motion is denied.

         H.     Testimony Regarding Plaintiff’s Credibility

         Lee “moves to allow testimony, evidence and argument which goes to the issue of

Plaintiff’s credibility.” Lee is permitted to impeach Scheffler’s credibility through any means

permitted by the Federal Rules of Civil Procedure and Evidence. The Court declines to further

grant a broad motion in limine of this sort without the context provided at trial.

         I.     Testimony and Evidence Not Produced in Discovery

         As referenced above, evidence not produced in accordance with Federal Rule of Civil

Procedure 26 will be excluded in accordance with Federal Rule of Civil Procedure 37. The Court

declines to further grant a broad motion in limine of this sort without the context provided at

trial.

III.     Plaintiff’s Motion in Limine to Exclude Post-Arrest Evidence and Evidence of
         Plaintiff’s Status as a Party to Unrelated Civil and Criminal Cases (DN 128)

         Scheffler initially moved to exclude evidence regarding Scheffler’s treatment and

incarceration following his arrest. Afterward, Scheffler filed a letter to the Court to withdraw

“any and every motion in limine by him to exclude admissible evidence arising from Mr.

Scheffler’s post-arrest transport and hospitalization.” DN 133. Therefore, the motion is no longer

before the Court.

         Scheffler also moved to exclude evidence regarding unrelated civil and criminal cases in

which Scheffler was or is a party. Such evidence would be irrelevant, unduly prejudicial, and

improper character evidence. See FED. R. EVID 402, 403, 404, 609. Therefore, the motion will be

granted.




                                                  10
IV.    Motion to Withdraw as Attorney (DN 134)

       The Local Rules provide, in pertinent part, that an attorney of record may withdraw from

a case where the client does not consent if the attorney files a motion, certifies the motion was

served on the client, makes a showing of good cause, and the Court consents to the withdrawal

on whatever terms the Court chooses to impose. Joint Ky. Civ. Prac. R. 83.6(b). Where an

attorney’s request satisfies those benchmarks, leave to withdraw should be freely given absent a

showing of “severe prejudice” to a litigant or other third-party. Brandon v. Blech, 560 F.3d 536,

538 (6th Cir. 2009). Here, Attorney Gregory Belzley has moved to withdraw citing

“irreconcilable differences . . . concerning this case, its litigation, settlement, and trial.” DN 134

at 2. The Court finds that Scheffler has retained able counsel in Attorney Peter Nickitas for much

of the life of this case (and that Scheffler will not be severely prejudiced by the removal of

Belzley) and that good cause to grant the motion to withdraw exists. Therefore, the motion will

be granted and Belzley is removed as Counsel.

V.     Order

       For the reasons above, and the Court being otherwise sufficiently advised, the Court:

       GRANTS Defendant’s Motion in Limine to Exclude Testimony of Richard Rosenthal

(DN 125).

       GRANTS IN PART AND DENIES IN PART Defendant’s Motion in Limine (DN 126)

as described herein.

       GRANTS IN PART AND DENIES IN PART Plaintiff’s Motion in Limine to Exclude

Post-Arrest Evidence and Evidence of Plaintiff’s Status as a Party to Unrelated Civil and

Criminal Cases (DN 128) as described herein.

       GRANTS the Motion to Withdraw as Attorney (DN 134).
                                    July 9, 2019



                                                   11

                                                               Char
                                                                  lesR.Si
                                                                        mpsonI
                                                                             II,Seni
                                                                                   orJudge
                                                                  Unit
                                                                     edStat
                                                                          esDi
                                                                             str
                                                                               ictCour
                                                                                     t
